Citation Nr: 0326146	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  97-04 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for additional disability involving heart 
disease, including hypertension, claimed as resulting from or 
aggravated by treatment with Darvon at a VA medical facility 
in July 1970.

2.  Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for additional disability involving a kidney 
disorder, claimed as aggravated by VA treatment/omission of 
treatment.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
disease, including hypertension.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
headache disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had approximately 4-months active military 
service stateside from September 21, 1950 to February 1, 
1951.

Historically, a May 1969 decision by the Board of Veterans' 
Appeals (Board) denied service connection for heart disease, 
including hypertension, and a headache disorder, classified 
as migraine.  Subsequently, Board decisions in February 1971, 
January 1973, October 1986, and May 1990 denied reopening of 
a claim of entitlement to service connection for 
cardiovascular disease, including hypertension.

Appellant subsequently appealed an April 1996 rating decision 
by the Baltimore, Maryland, Regional Office (RO), which in 
part, determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a heart condition.  He also appealed a 
December 1996 rating decision, which in part, denied 
entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (previously numbered as § 351) benefits for 
additional disability involving heart disease, claimed as 
resulting from or aggravated by treatment with Darvon at a VA 
medical facility in July 1970; denied § 1151 benefits for 
additional disability involving a kidney disorder, claimed as 
aggravated by VA's withholding, between 1992 and 1995, 
information from appellant about said kidney disorder; and 
confirmed the denial of reopening of the service connection 
claim for cardiovascular disease.  Parenthetically, the RO in 
its December 1996 rating decision adjudicated the § 1151 
benefits claim for a cardiovascular disorder as a new claim 
in view of liberalizing changes in the law with respect to 
entitlement to § 1151 benefits occurring after a September 
1974 Board decision, which had denied entitlement to § 351 
benefits for a heart condition.  See Spencer v. Brown, 4 Vet. 
App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).

That May 1969 Board decision represents the last final 
decision with regards to the headache disorder service 
connection issue; and that May 1990 Board decision represents 
the last final decision with regards to the cardiovascular 
disease service connection issue.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

A March 1997 RO hearing was held.  In a February 1999 
decision, the Board denied said § 1151 benefits appellate 
issues and remanded the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for cardiovascular disease to the RO 
for additional evidentiary development.  Appellant 
subsequently appealed a June 1999 rating decision, which, in 
part, denied reopening of a claim for service connection for 
a headache disorder.  

After a July 2000 hearing was held before a Board Member in 
Washington, D.C., a September 2000 Board decision vacated 
said February 1999 Board decision due to a procedural due 
process deficiency (failure to provide a requested Board 
hearing where the request was received by the Board after 
issuance of said February 1999 Board decision).  In March 
2001, the Board Member, who had conducted that July 2000 
Board hearing, remanded the case to the RO for additional 
evidentiary development.  The Board sent appellant a July 
2003 letter, informing him that since the Board Member who 
had conducted that July 2000 hearing had subsequently left 
the Board, appellant had the option of requesting another 
hearing; and that the Board would assume he did not want 
another hearing if he did not respond within 30 days from 
date of letter.  No hearing clarification response was 
subsequently received from appellant within the applicable 
period.  

The Board will render a decision herein on the service 
connection appellate issues as delineated on the title page 
of this decision, and will address the § 1151 appellate 
issues in the REMAND section below.  


FINDINGS OF FACT

1.  A May 1969 Board decision denied service connection for a 
headache disorder and heart disease, including hypertension.  
Board decisions in February 1971, January 1973, October 1986, 
and May 1990 denied reopening of a claim of entitlement to 
service connection for cardiovascular disease, including 
hypertension.  

2.  Additional evidence submitted subsequent to said May 1969 
Board decision, which denied service connection for a 
headache disorder, and the May 1990 Board decision, which 
denied reopening of a claim for service connection for 
cardiovascular disease, including hypertension, when viewed 
in the context of all the evidence, does not bear directly 
and substantially upon the specific matters under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the Board's May 1969 
Board decision, which denied service connection for a 
headache disorder, is not new and material, and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1105 (2001-2002).

2.  Evidence received subsequent to the Board's May 1990 
decision, which denied service connection for cardiovascular 
disease, including hypertension, is not new and material, and 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2001-2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  This change in the law was generally considered 
to be applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) have 
held that Section 3 of the Veterans Claims Assistance Act of 
2000, dealing with notice and duty to assist requirements, 
does not apply retroactively to any claim filed prior to the 
date of enactment of that Act and not final as of that date.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  
Additionally, in a recent case, Kuzma v. Principi, No. 03-
7032 (Fed. Cir. Aug. 25, 2003), the Federal Circuit 
reaffirmed its holding in Dyment and Bernklau and also 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991) and 
Holliday v. Principi, 14 Vet. App. 280 (2001), to the extent 
these latter cases were in conflict with United States 
Supreme Court or Federal Circuit precedents.  Even assuming 
that Section 3 of the Veterans Claims Assistance Act of 2000 
is applicable in the instant appeal, after reviewing the 
record, the Board is satisfied that all relevant facts have 
been properly developed.  

The evidentiary record includes available service medical 
records and post-service clinical records relied upon by the 
final Board decisions in question in denying the service 
connection claims at issue.  Pursuant to the Board's March 
2001 remand, the RO sought certain additional VA medical 
records.  Appellant has submitted numerous medical records 
that have been associated with the voluminous claims folders.  

The Board finds that appellant and his representative were 
knowledgeable regarding the necessity to submit new and 
material evidence to reopen the service connection claims at 
issue.  See, in particular, the December 1996 Statement of 
the Case and subsequent Supplemental Statements of the Case, 
which set out the applicable evidence, the applicable legal 
theories, laws, and regulations governing service connection, 
the provisions of 38 C.F.R. § 3.156(a) pertaining to the need 
for "new and material" evidence to reopen said claims at 
issue, and the reasons for denial of said claims.  

Additionally, appellant has had an opportunity to submit 
medical records and other documents, and has testified at a 
recent Board hearing on said appellate issues.  It does not 
appear that appellant or his representative has informed the 
VA of the existence of any additional, specific competent 
evidence that might prove to be material concerning said 
appellate issues.  See the Veterans Claims Assistance Act of 
2000.  

Under the Veterans Claims Assistance Act of 2000, new duty to 
assist provisions include requiring VA to provide medical 
opinion when such opinion is necessary to make a decision on 
a claim.  However, it does not appear that there is any 
competent clinical evidence of record received since the 
final Board decisions in question indicating that appellant's 
headaches and cardiovascular disability were incurred in or 
permanently aggravated by service.  It appears that such duty 
to assist provisions requiring examinations or medical 
opinions are dependent on whether "new and material" 
evidence has been submitted to reopen the claim.  See, in 
particular, 38 U.S.C.A. § 5103A(f) and 38 U.S.C.A. § 5108 
(West 2002).  

It does not appear that there are any other relevant medical 
records that exist and should be obtained prior to deciding 
these appellate issues.  

Pursuant to the Board's March 2001 remand, the RO in a 
February 2002 letter specifically advised appellant and his 
representative of the Veterans Claims Assistance Act of 2000 
and its applicability, including as to which party could or 
should obtain which evidence.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, recent 
written statements from appellant and his representative do 
not indicate that they have any additional existing evidence 
to submit.  Thus, the Board concludes that the duty to assist 
as contemplated by applicable provisions, including the 
Veterans Claims Assistance Act of 2000 to the extent it may 
apply, has been satisfied with respect to the service 
connection issues on appeal.  

With respect to the issues of whether new and material 
evidence has been submitted to reopen the claims of 
entitlement to service connection for a headache disorder and 
cardiovascular disease, "new" evidence means more than 
evidence which was not previously physically of record, and 
must be more than merely cumulative.  To be "material" 
evidence, it must by itself or in connection with evidence 
previously assembled be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The May 1969 Board decision, which denied service 
connection for a headache disorder, and the May 1990 Board 
decision, which denied reopening of a claim for service 
connection for cardiovascular disease, including 
hypertension, are final and may not be reopened, in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a), 20.1105; 
Manio v. Derwinski, 1 Vet. App. 140 (1991); Smith (William 
A.) v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  
Parenthetically, appellant has not argued any other legal 
basis for attacking those final Board decisions.  

The evidence previously considered in the May 1969 Board 
decision, which denied service connection for a headache 
disorder and cardiovascular disease, included appellant's 
August 1950 preinduction examination report with attendant 
medical questionnaire, wherein he reported having had 
frequent/severe headaches, chest pain/pressure, 
palpitation/pounding heart, and nervous trouble.  A single 
blood pressure reading of 120/80 was recorded.  A history of 
a June 1950 streetcar accident with neck contusion was 
reported.  Service medical records revealed that in January 
1951, preexisting headaches aggravated by a June 1950 head 
injury were reported, with severe headaches continuing since 
then.  Blood pressure readings were 160/100, 200/100, and 
then 134-148/88-94 at rest, and 154/94 after exercise.  
Appellant reported that in early 1950, a doctor had told him 
that he had a "rapid heart."  Clinically, the heart was 
unremarkable.  A heart murmur heard was noted as 
"functional."  It was clinically noted that although blood 
pressure fluctuated, no reading obtained was considered 
abnormal; that there was no relation between the blood 
pressure and symptoms; and that no significant hypertensive 
disease was present.  Neurologic examination was negative and 
a psychiatric opinion stated that emotional factors probably 
played a part in headache production.  A January 1951 
military Medical Board report included final diagnoses of 
migraine, cause unknown, and schizoid personality, with 
medical opinion that the headaches had preexisted service and 
were not permanently aggravated by service.  No chronic 
cardiovascular disability was diagnosed.  

A post-service May 1951 University hospital report revealed 
that, prior to service in January 1950, appellant complained 
of "[p]ains around my heart" for about one year"; and a 
history of his being refused service entrance due to heart 
trouble was noted.  Currently, his blood pressure was 130/80.  
No cardiac pathology was noted and electrocardiograms in 
January 1950 and March 1951 were interpreted as showing no 
significant abnormality.  The impression was "no definite 
cardiac pathology."

A May-June 1968 VA hospitalization report revealed that 
appellant's blood pressure was 150/100 and a Grade II/VI 
systolic aortic valve heart murmur was heard.  Appellant 
reported having had chest pain, dyspnea on exertion, and 
shortness of breath prior to World War II and that he had 
been rejected for service during that war due to cardiac 
trouble.  No history of rheumatic fever was noted.  Probable 
congenital aortic stenosis was diagnosed.  

Lay statements, including from appellant's brother, stated, 
in part, that appellant had had chest pain and a heart 
condition since 1942.  A November 1964 private medical 
statement indicated that after a blood pressure reading of 
160/98 was recorded, blood pressure dropped to 140/98; that 
heart size was not enlarged but at upper limits of normal; 
and that a questionable aortic murmur disappeared when he 
held his breath.  It was concluded that appellant did not 
have any definite serious cardiac abnormality and that heart 
size and blood pressure were at upper limits of normal.  
Another private medical statement dated in January 1969 noted 
that appellant had been seen for hypertensive cardiovascular 
disease since September 1963.  

Appellant testified at a January 1969 RO hearing, in essence, 
that he had been refused service entrance in 1942 due to a 
heart condition; and that his heart condition was aggravated 
by basic training due to strenuous work/exercise.

Based on the evidence then of record, the Board in its May 
1969 Board decision, denied service connection for a headache 
disorder and cardiovascular disease, on the grounds that 
these conditions had preexisted service; that fluctuating 
blood pressure readings during service were related to 
stressful situations and nonpathologic in nature; and that 
neither preexisting disorder was aggravated by service.  

Evidence received subsequent to that May 1969 Board decision 
but prior to a February 1971 Board decision, which denied 
reopening of the cardiovascular disease service connection 
claim, did not include any competent evidence indicating that 
the cardiovascular and headache disorders were incurred in or 
permanently aggravated by service.  Selective Service records 
indicated that appellant had been rejected for service 
induction in 1943 due to unspecified reasons (noting that 
records other than registration/classification records had 
been destroyed).  Private medical records dated in 1969 
indicated that aortic stenosis, probably due to rheumatic 
fever, and labile hypertension were diagnosed.  A January 
1971 Board hearing transcript included appellant's testimony 
that was essentially similar to his previously considered 
testimonial evidence.

Evidence received subsequent to that February 1971 Board 
decision but prior to a January 1973 Board decision, which 
denied reopening of the cardiovascular disease service 
connection claim, did not include any competent evidence 
indicating that the cardiovascular and headache disorders 
were incurred in or permanently aggravated by service.  VA 
hospitalization records dated in July 1970 revealed that 
arteriosclerotic cardiovascular disease, hypertension, and 
angina were diagnosed.  A systolic heart murmur heard was 
determined  by cardiology consultation to be non significant.  
Clinical records dated in June 1971 indicated that appellant 
had aortic stenosis with probable myocardial insufficiency.  
On August 1971 VA cardiologic examination, it was determined 
that there was no clinical justification for a diagnosis of 
arteriosclerotic heart disease.  A systolic heart murmur, 
most likely due to valvular lesion, with either aortic 
stenosis or mitral insufficiency, without cardiomegaly, was 
diagnosed.  A June 1970 private medical statement, received 
in 1972, reported that appellant had no clinical evidence of 
organic heart disease or other physical abnormality.  
University hospital clinical records dated in January 1955, a 
few years after service, included an impression of 
hypertensive cardiovascular disease.  Respective April 1972 
and November 1972 RO and Board hearings transcripts included 
appellant's testimonies that were essentially similar to his 
previously considered testimonial evidence.

Evidence received subsequent to that January 1973 Board 
decision but prior to an October 1986 Board decision, which 
denied reopening of the cardiovascular disease service 
connection claim, did not include any competent evidence 
indicating that the cardiovascular and headache disorders 
were incurred in or permanently aggravated by service.  
Private and VA clinical records dated between the 1960's and 
1980's merely confirmed that appellant had a cardiovascular 
condition.  Other records received, including service medical 
records, a May 1951 University hospital record, and a January 
1969 private medical statement, were duplicative and 
previously considered by the earlier Board decisions.  A 
February 1986 Board hearing transcript included appellant's 
testimony that was essentially similar to his previously 
considered testimonial evidence.

Evidence received subsequent to that October 1986 Board 
decision but prior to a May 1990 Board decision, which denied 
reopening of the cardiovascular disease service connection 
claim, did not include any competent evidence indicating that 
the cardiovascular and headache disorders were incurred in or 
permanently aggravated by service.  Private and VA clinical 
records dated in the 1960's and 1970's merely confirmed that 
appellant had a cardiovascular condition and, in part, 
included duplicative records previously considered by earlier 
Board decisions, including a May 1951 University hospital 
record.  An April 1990 Board hearing transcript included 
appellant's testimony that was essentially similar to his 
previously considered testimonial evidence.

Evidence received subsequent to that May 1990 Board decision, 
which denied reopening of the cardiovascular disease service 
connection claim, does not include any competent evidence 
indicating that the cardiovascular and headache disorders 
were incurred in or permanently aggravated by service.  A 
November 1976 Social Security Administration (SSA) 
Administrative Law Judge's decision, with associated clinical 
records, and numerous private and VA medical records dated 
between the 1960's and 1990's merely confirmed that appellant 
had a cardiovascular condition.  Additionally, numerous 
duplicative records, including service medical records and a 
May 1951 University hospital record, previously considered by 
earlier Board decisions, were received.  A July 2000 Board 
hearing transcript included appellant's testimony that was 
essentially similar to his previously considered testimonial 
evidence.  More recent VA clinical records dated in the 
2000's, including VA medical opinion by a cardiologist and VA 
cardiologic and neurologic examinations, do not indicate that 
appellant's headaches and cardiovascular disability were 
incurred in or permanently aggravated by service.  

The evidence received subsequent to said May 1969 Board 
decision, which represents the last final decision with 
regards to the headache disorder service connection issue, 
and said May 1990 Board decision, which represents the last 
final decision with regards to the cardiovascular disease 
service connection issue, is not new and material, since that 
evidence is either duplicative or immaterial.  Numerous 
clinical records received subsequent to said Board decisions 
are either duplicative or are dated years after service, and 
do not indicate that any headache or cardiovascular 
disability was incurred in or permanently aggravated by 
service.  Statements by appellant, including testimony at 
numerous RO and Board hearings, essentially reiterate 
previously considered allegations with respect to the claimed 
disabilities; and therefore do not constitute "new and 
material" evidence.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).  Other records, including those received from SSA, do 
not in any manner indicate that the claimed disabilities were 
incurred in or aggravated by service.  

The critical point is that the competent evidence submitted 
subsequent to said May 1969 and May 1990 Board decisions in 
question is either cumulative/duplicative of evidence 
previously considered or is irrelevant, and none of the 
clinical evidence indicates that the claimed headaches or 
cardiovascular disability were incurred in or aggravated by 
service.  The Board has considered the lay statements, 
contentions, and testimonial evidence presented.  However, 
lay assertions of medical causation are not sufficient to 
reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  

Thus, additional evidence submitted subsequent to the May 
1969 Board decision, which denied the headache disorder 
service connection issue, and the May 1990 Board decision, 
which denied the cardiovascular disease service connection 
issue, when viewed in the context of all the evidence, is 
cumulative or duplicative; does not bear directly and 
substantially upon the specific matter under consideration; 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claims.  Since new and 
material evidence has not been submitted, the claims for 
service connection for cardiovascular and headache disorders 
are not reopened.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§§ 3.156(a), 20.1105.  The benefit-of-the-doubt doctrine is 
inapplicable, since new and material evidence has not been 
submitted to reopen the claims.  Annoni v. Brown, 5 Vet. App. 
463 (1993).


ORDER

Since new and material evidence has not been submitted to 
reopen claims of entitlement to service connection for 
cardiovascular and headache disorders, these claims are 
denied.  

REMAND

As an initial matter, it should be pointed out that since the 
appellant's § 1151 benefits claims were filed prior to 
October 1, 1997, the amendments to 38 U.S.C.A. § 1151 
implemented by section 422(a) of Pub. L. No. 104-204, the 
Department of Veterans Affairs and Housing and Urban 
Development, and Independent Agencies Appropriations Act, 
1997, 110 Stat. 2874, 2926 (1996) (codified at 38 U.S.C.A. 
§ 1151 (West Supp. 2000)), are inapplicable.  See VA O.G.C. 
Prec. Op. No. 40-97 (Dec. 31, 1997) (Precedent Opinion of the 
VA General Counsel).  

The pre-amendment version of § 1151 provides, in relevant 
part:  

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment,...and 
such injury or aggravation results in additional 
disability to...such veteran, disability...compensation 
under this chapter...shall be awarded in the same 
manner as if such disability, aggravation,...were 
service-connected.

38 U.S.C.A. § 1151 (West 1991-2002).  

Appellant contends, in essence, that additional disability 
involving cardiovascular disease resulted from, or was 
aggravated by, treatment with Darvon at a VA medical facility 
in July 1970; and that additional disability involving a 
kidney disorder was aggravated by VA's withholding, between 
1992 and 1995, information from appellant about the existence 
of said kidney disorder.  Specifically, he asserts that VA 
improperly administered excessive amounts of Darvon during 
July 1970 hospitalization, resulting in numerous adverse 
side-effects, including weakness, fatigue, lightheadedness, 
irregular heart beat, increased chest pain, and swelling of 
the body, indicative of a worsening of his heart condition.  
Additionally, he argues that VA did not properly treat his 
kidney condition, on the grounds that VA did not inform him 
until August 1995 of a kidney disorder which had been present 
since years earlier.  He asserts that VA's delay in advising 
him of the kidney condition effectively delayed treatment; 
and that such delay resulted in additional kidney disability, 
manifested by substantial renal dysfunction.  

Pursuant to the Board's March 2001 remand, the RO was ordered 
to obtain medical opinions from appropriate VA physicians as 
to whether VA treatment resulted in, or permanently 
aggravated, appellant's cardiovascular disease and kidney 
disorder (versus natural progression of such disease 
process); and a complete rationale for the medical opinions 
expressed was also required.  Although March 2002 VA 
cardiologic and genitourinary examinations were conducted, 
the examiners did not render medical opinions as requested by 
said remand.  Although in January 2003, the RO returned the 
claims folders to the examiners, again requesting that the 
examiners render medical opinions as requested by said 
remand, and other physicians subsequently rendered medical 
opinions and conducted another genitourinary examination, 
none of the medical opinions addressed the specific questions 
as requested in said remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

Accordingly, the § 1151 appellate issues are again REMANDED 
to the RO for the following:

1.  With respect to the issue of § 1151 
benefits for additional disability 
involving heart disease, including 
hypertension, claimed as resulting from 
or aggravated by treatment with Darvon at 
a VA medical facility in July 1970, the 
RO should have the same VA 
cardiologist(s) who recently examined 
and/or rendered medical opinion, or if 
unavailable, another VA cardiologist, to 
review the entire claims folders and 
express an opinion, including the degree 
of probability expressed in terms of is 
it at least as likely as not, regarding 
the following questions:  (a) Was the 
treatment with Darvon provided by VA 
during July 1970 proper; (b) did such VA 
treatment cause any permanent additional 
disability involving cardiovascular 
disease, and if so, what is the 
additional disability; and (c) did such 
VA treatment permanently worsen any 
preexisting cardiovascular disability 
that may have been present (versus the 
continuance or "natural progression" of 
any preexisting cardiovascular 
disability)?  If additional examination 
is needed to render the opinion, such 
examination should be scheduled.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the physician(s).  The physician(s) 
should adequately summarize the relevant 
history and clinical findings, and 
provide adequate reasons for the medical 
conclusions rendered.

2.  With respect to the issue of § 1151 
benefits for additional disability 
involving a kidney disorder, claimed as 
aggravated by VA treatment/omission of 
treatment, the RO should have the same VA 
urologist(s) who recently examined and/or 
rendered medical opinion, or if 
unavailable, another VA urologist, to 
review the entire claims folders and 
express an opinion, including the degree 
of probability expressed in terms of is 
it at least as likely as not, regarding 
the following questions:  (a) Was the 
medical care provided by VA during the 
pertinent period in question properly 
administered, particularly with regard to 
the treatment and diagnosis of the 
appellant's kidney disorder, (b) in the 
event there was improper VA treatment or 
misdiagnosis, did it cause any permanent 
additional kidney disability, and if so, 
what is the additional disability; and 
(c) did VA treatment or omission of 
treatment permanently worsen any 
preexisting kidney disability that may 
have been present (versus the continuance 
or "natural progression" of any 
preexisting kidney disability)?  If 
additional examination is needed to 
render the opinion, such examination 
should be scheduled.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the physician.  The physician should 
adequately summarize the relevant history 
and clinical findings, and provide 
adequate reasons for the medical 
conclusions rendered.

3.  The RO should review any additional 
evidence and readjudicate the issues of 
entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional 
disabilities involving heart disease, 
including hypertension, claimed as 
resulting from or aggravated by treatment 
with Darvon at a VA medical facility in 
July 1970; and a kidney disorder, claimed 
as aggravated by VA treatment/omission of 
treatment.

To the extent the benefits sought are not 
granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  No action is required of the 
appellant until he is notified.  No 
opinion as to the ultimate outcome in 
this case is intimated by the action 
taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



